Title: John Quincy Adams to John Adams, 5 January 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir.
            Quincy January 5. 1794
          
          I must apologize for not having answered before this your last Letter; but your conjectures with respect to Columbus were not without foundation, and what with politics and Law, what with public and private discussion, I have scarcely had a moment that I could call my own to perform my duties to you.— Columbus has been attacked in the Chronicle by a writer under the signature of Americanus, and defended by another subscribing himself Barneveld. Columbus and Barneveld we are told, are one and the same person, and the discussion is therefore still protracted; though I hope it will soon be closed.
          The public here, have been sufficiently favourable to Columbus: the applause which from many different quarters has been bestowed upon his Letters, in private conversations has been so much superior to their merits, that I dare not repeat the observations which have been reported to me, lest you should suspect the author

of Vanity beyond the limits of common extravagance. In one of the late Centinels there is a Sonnet to the writer of Columbus, which you will probably have seen before this reaches you, and by which you will perceive that even the Muses have promised him the wreath of Glory to entwine his brows. On the other hand the saturnine Genius of the Chronicle has devoted to ineffable contempt the “petulance and affected wit of Columbus and Barneveld most of which (he says) is a sort of litterary plagiarism from Junius[”]; they are called the “aspirations of family pride,[”] and the “Juvenile author” is assured that he will not be rescued from contempt even by the “high station of his Sire.”
          You will not suspect me to be much affected by criticisms like this. But there is one symptom, calculated above all others to congeal every source of future exertion. It is the manner with which these publications are received, by some of my friends, and by many others, who would be clamorous enough in praise of the sentiments, if they were not disposed to check the aspirations of the writer. The public is a Lady having so many admirers, that a favour is not to be obtained from her by one of them with impunity. And even when the favour desired is nothing more than a simple smile of approbation, she cannot grant it, without exciting all the evil energies of those whose ardour aims at much more familiar caresses.
          Yet I cannot write for the common purposes of Ambition. I cannot wish to be the rival of any candidate for public office of any kind. My first, and certainly at present my only object is to run with honour and reputation the career of my profession; and whenever I have joined in the public discussion of political questions, it has certainly been from motives more patriotic than personal. My Country is entitled to my services however small their value may be, and if she will but approve, I shall not ask her to reward them.
          The state of our public affairs assumes an appearance, not only critical, but alarming. Yet I cannot think our greatest danger to be apprehended from external enemies. They may distress us, but we can be ruined only by ourselves. We shall soon have no friends on this side Heaven, and we shall have none but enemies there, unless we heal in some measure our internal divisions.— To conciliate and unite appears to me at the present moment more than ever, the interest and duty of every American.— With respect to Genet, and his frenzies the object is in some measure accomplished. But the prime agent to produce this effect has been his own folly. I wish that the

wisdom of others may extend the principle of reconciliation to the other important interests of the Country.
          The winter vacation has given me some considerable respite from the forms of attending upon Courts: but our Common Pleas commence their Session this week, and for the future three months my attention will again be directed to my own concerns. No Man, I find can serve two Masters, and my professional studies have been somewhat neglected, while I have been perplexing myself with the affairs of the Nation.— The Attorney General is now at home, so that I shall of course be superseded in my official ministration at the Sessions. He looks at me with less complacency than ever, and is said to be the writer of Americanus.— He intends it is said to stand as candidate for Governor, and I have some curiosity to see how he will manage his card so as to keep upon terms with the prophet Samuel, and his party. Both Jacobins; both Frenchmen; both pretending so be the slavish adorers of our Sovereign Lords the people.— It is however conjectured by some that Sullivan, will crouch, and accommodate by taking the second station: this would certainly be his best policy, and would probably unite a strong party in his favour. The oldest head will no doubt wear the Tiara, but his Ambition will perhaps not be contented with a place, which would deprive him of his present office, which is doubly lucrative, and perhaps tie up his tongue at the bar.
          My mother and all our friends here are well.— My Brother Thomas will accept of my affectionate remembrance, and my congratulations upon his opening at the bar. I shall write to him as soon as possible.
          With all filial respect and affection I remain your’s
          
            J. Q. Adams.
          
        